PIERCE, Chief Judge.
Appellant Johnny C. Robertson appeals to this Court from a judgment of conviction of first degree murder with recommendation to mercy, consequent upon an adverse jury verdict after trial of the charge.
Numerous pre-trial motions were filed on behalf of Robertson including a “Motion for Copies of complete and detailed reports on any and all prospective jurors” and a “Motion for Production”, the latter embracing any and all written statements made by witnesses to the officers of the Tampa Police Department and/or to the State Attorney’s office. The trial Court’s denial of these two motions constitutes the sole argument of appellant Robertson for reversal here. Inasmuch as both motions raise essentially the same question they may here be disposed of together. We affirm.
Counsel for Robertson in this Court filed an unusually astute and learned brief, but unfortunately the case of Crawford v. State, Fla.1972, 257 So.2d 898, was published just after said brief was filed. Crawford effectually disposes of the points urged on behalf of Robertson contrary to his counsel’s contentions. The Supreme Court, relying largely upon its own opinion in Anderson v. State, Fla.1970, 241 So.2d 390, and this 2nd District Court’s opinion in State v. Gillespie, Fla.App.1969, 227 So.2d *693550, held that in situations similar to that which existed in the case sub judice, an accused is not as of right entitled to the information sought by the motions here involved.
It is unnecessary here to reiterate what was said in the aforesaid cases of Crawford, Anderson, and Gillespie. They speak for themselves.
On authority, therefore, of the foregoing cases, the judgment appealed is—
Affirmed.
HOBSON and MANN, JJ., concur.